                    Case 1:16-cv-08778-LGS Document 338 Filed 06/10/20 Page 1 of 2




           VIA ECF                                                                June 8, 2020
           Re:    The Travelers Indem. Co., et al. v. Northrop Grumman Corp., et al.,
                  Case No. 1:16-cv-08778-LGS [rel. 1:12-cv-03040-KBF]

           The Honorable Lorna G. Schofield
           United States District Court
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

           Dear Judge Schofield:

                  We write on behalf of Northrop Grumman (“NG”) to propose a process for filing sealed
           and redacted materials as part of the forthcoming briefing. We have conferred with Travelers,
           and Travelers does not oppose this request.

                   Background: By Order dated May 19, 2020, the Court directed the parties to file the
           following motions: (i) Travelers’ motion for summary judgment with respect to certain pollution
           exclusions; and (ii) three associated Daubert motions. See ECF 332. The Court’s order did not
           provide new direction regarding filings under seal. However, for the prior round of summary
           judgment briefing, the Court directed the parties first to confer and agree upon proposed
           redactions and thereafter to submit to the Court the motion papers with proposed redactions. See
           ECF 191. In addition, for a number of other subsequent submissions, including the parties’ pre-
           motion letters in April and May 2020, the Court has issued orders allowing redactions and sealed
           filings “necessary to prevent unauthorized dissemination of confidential or prejudicial business
           information.” See, e.g., ECF 323.

                   As noted in NG’s response to Travelers’ pre-motion letter (ECF 322), NG anticipates that
           some portions of the forthcoming briefing and supporting exhibits will contain confidential or
           potentially prejudicial business information. Travelers has also recognized that some papers will
           be filed under seal or in redacted format. See ECF 328 at 3 (“Grumman can seek to seal any
           information it contends would be prejudicial if filed publicly”).

                    Proposal for Upcoming Briefing: In order to streamline the process for sealing and
           redactions, and to avoid the need for multiple filings in the midst of the parties’ briefing schedule
           (as was the case under the Court’s prior order, ECF 191), NG proposes the following process: In
           the first instance, all supporting memoranda, Rule 56.1 statements and responses, and exhibits
           shall be filed under seal. In those filings, the Parties shall indicate proposed redactions in
           highlighting, and the Parties shall indicate on the cover pages for each exhibit whether the Party
           proposes to file the exhibit under seal. After the briefs are filed, the Parties shall confer regarding
           the proposed redactions and sealing. If the Parties agree regarding the proposals, they shall file



DC: 7313408-1
         Case 1:16-cv-08778-LGS Document 338 Filed 06/10/20 Page 2 of 2



public, redacted versions of all papers within seven days after the last filing—i.e., on or before
August 28—along with appropriate motion(s) to seal for the Court’s consideration. If the Parties
do not agree, they shall advise the Court by letter, on or before August 28, and therein identify
the specific items about which there is disagreement. Notably, for the prior briefing, the Parties
were able to reach agreement as to all proposed redactions for all submissions, and the Court
accepted all of the Parties’ proposed redactions.

       We respectfully request that the Court enter an order providing for the filing process
outlined above.
                                        Application GRANTED in part. In the first instance, all documents
Respectfully submitted,                 that are a part of the forthcoming briefing, including motions,
                                        supporting memoranda, Rule 56.1 statements and responses, and
 /s/ Georgia Kazakis                    exhibits shall be filed under seal, by emailing chambers at
Georgia Kazakis                         Schofield_NYSDChambers@nysd.uscourts.gov. On September 2,
Cc: All Counsel of Record               2020, the parties shall file on ECF the motion(s) to seal and shall
                                        also: (a) publicly file all papers with proposed redactions and (b)
                                        electronically file under seal all papers, pursuant to Individual Rule
                                        I.D.3.

                                        Dated: June 9, 2020
                                               New York, New York




                                                 2
